Citation Nr: 1646532	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  08-16 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include as due to asbestos exposure in service. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that in relevant part denied service connection for asbestosis.

The Veteran testified before the RO's Decision Review Officer (DRO) in February 2009, and in June 2010 he testified before the undersigned Veterans Law Judge in a "travel board" hearing at the RO.  Transcripts of both hearings are of record.

The claim was remanded by the Board on several occasions, most recently in March 2015.  The additional development directed by the Board has been accomplished. Stegall v. West, 11 Vet. App. 268, 271 (1998).

In January 2016 the Board issued a decision denying the Veteran's claim.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2016 the Court issued an Order granting a Joint Motion of the Parties to vacate the Board's decision and return the case to the Board for additional consideration.


FINDING OF FACT

The Veteran is not shown to have a pulmonary disorder that is incurred in or otherwise related to service, to include reported asbestos exposure in service. 






CONCLUSION OF LAW

The requirements to establish service connection for a pulmonary disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  

The RO sent the Veteran VCAA notice letters in August 2005 and September 2005, prior to the February 2006 rating decision on appeal.  Soon after that rating decision the Court issued a decision on March 3, 2006, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply not only to veteran status, existence of a disability and connection between the veteran's service and that disability, but also to degree of disability and effective date pertaining to the disability.  The Board's action below will not result in an effective date or a disability rating, so prejudice to the Veteran is not shown.  Further, the Veteran has not asserted any prejudice in regard to the content or timing of notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Concerning the duty to assist, the record reflects VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Service treatment records, service personnel records and post-service treatment records have been obtained and associated with the file, including the Veteran's Social Security Administration (SSA) disability file.  In its September 2013 remand the Board directed that the Veteran be examined by a VA physician, "preferably a pulmonologist;" the Veteran was thereupon examined by a VA staff physician in October 2013, and the same physician provided an addendum opinion in November 2013.  The Joint Motion for Remand faults the Board for not discussing in its now vacated January 2016 decision why the examination was compliant with the remand instructions, since it was not performed by a pulmonologist.  The Board notes in response that the September 2013 remand expressed a preference, not a requirement, for examination by a pulmonologist.  The remand required examination by a physician which was done.  Further, the examiner was fully informed of the pertinent factual premises (i.e., medical history) of the case and provided a fully-articulated opinion supported by a reasoned analysis; the examination report is accordingly probative and may be relied upon by the Board.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  The Board also finds there has been substantial compliance with the previous remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required).  Finally, the Board finds the medical evidence of record is adequate to support adjudication of the claim on appeal.

The September 2016 Joint Remand expressed no other dissatisfaction with the duties to notify and assist.  No additional VCAA defects have been noted.

The Veteran has been afforded hearings before the RO's DRO and before the Board, in which he provided oral testimony in support of his claim.  The Veteran has not identified any existing medical evidence that should be obtained before the claim is adjudicated, nor is the Board aware of any such outstanding evidence.  
Based on review of the record, the Board finds there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds the duties to notify and assist have been satisfied.

Evidence and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

There is no statute specifically addressing service connection for asbestos-related diseases, nor has the VA promulgated any specific regulations or presumptions for these types of cases.  However, in 1988 VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims; see VA Department of Veterans Benefits (DVB) Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in the VA Adjudication Procedure Manual, M21-1 Manual Rewrite, Part IV, subpart ii, 2.C.9 (Service Connection for Disabilities Resulting from Exposure to Asbestos) (hereinafter "M21-1MR, IV.2.ii.C.9.").  

In addition, an opinion by the VA General Counsel discussed the provisions of M21-1 regarding asbestos claims and, in part, also concluded that medical nexus evidence was needed to establish a claim based on in-service asbestos exposure; see VAOPGCPREC 4-00.  Based on the foregoing, the VA must analyze the veteran's claim for service connection for a disability that is related to asbestos exposure under the established administrative protocols.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial fibrosis, or asbestosis); tumors; pleural effusions and fibrosis; pleural plaques; and, cancers of the lung, bronchus, larynx, pharynx and urogenital system (except the prostate).  M21-1MR, IV.ii.2.C.2.b.

Specific effects of exposure to asbestos include lung cancer, gastrointestinal cancer, urogenital cancer and mesothelioma.  Disease-causing exposure to asbestos may be brief and/or indirect.  Current smokers who have been exposed to asbestos face greater risk of developing bronchial cancer, but mesotheliomas are not associated with cigarette smoking. M21-1MR, IV.ii.2.C.2.c.  

When deciding a claim for service connection for a disability resulting from an exposure to asbestos, VA must determine whether service records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post- service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency and exposure information discussed above.  M21-1MR, IV.ii.2.C.2.h.

The Court has found that provisions in former paragraph 7.68 (predecessor to M21-1MR, IV.ii.2.C.9.f-g cited above) of VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  Dyment v. West, 13 Vet. App. 141, 145 (1999); aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Medical nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  VAOPGCPREC 004-00, 65 Fed. Reg. 33422 (2000).  There is no presumption that a veteran was exposed to asbestos in service by reason of having been on a ship.  Dyment, id.; VAOPGCPREC 004-00.

Service treatment records (STRs) include a pre-induction Report of Medical History in February 1969 in which the examining physician noted the Veteran to have had occasional upper respiratory infections (URIs) prior to service.  In February 1970 the Veteran complained of a constellation of symptoms suggesting a viral infection (stomach ache, malaise, fever, chills, nausea, chest congestion, headache and sinus drainage); the Veteran was treated with antiseptic throat lozenges.  There is no other treatment note in STRs relating to pulmonary complaints.  A chest X-ray in July 1970 was negative.  The Veteran's separation examination in January 1971 characterized the lungs and chest as "normal" and chest X-ray was again normal.    

The Veteran's service personnel record shows he served aboard the USS Shadwell and the USS Spiegel Grove.  His rating aboard both ships was Seaman Apprentice.  His career classification code, awarded in August 1969, was GMG 0850, denoting Gunner's Mate (Guns).  See Manual of Navy Enlisted Manpower and Personnel Classification and Occupational Standards, April 2016 edition.  The Veteran's service personnel record contains an Enlisted Performance Evaluation showing that during the period September 1969 to March 1970, while assigned to the Shadwell, the Veteran worked in the starboard pump room and was mainly concerned with preservation work, primarily in the bilges.  The Veteran submitted a letter to VA in June 2008 stating that his rating in service was "bosamite striker," presumably meaning boatswain's mate striker (a "striker" is a junior enlisted naval person who has declared an occupational specialty; see Merriam-Webster Dictionary 2016). 

During a VA primary care clinic (PCC) visit in May 2001 the Veteran was asked to identify any past medical history of which he wanted his provider to be aware; the Veteran identified having a history of chronic obstructive pulmonary disease (COPD).  He did not cite COPD in subsequent visits in November 2001 or May 2002.  Chest X-ray in November 2001 is silent in regard to any observed pulmonary abnormalities.

In June 2002 the Veteran was treated by VA for upper respiratory infection (URI) and bronchitis.  In January 2004 he was treated for bronchitis and resolving flu.  During regular outpatient treatment between those dates the Veteran consistently had normal chest examination, with lungs clear to auscultation. 

The Veteran had a VA chest X-ray in January 2004 to rule out current right lower lobe pneumonia.  Comparison to the earlier study in November 2001 showed no acute cardiopulmonary abnormalities.

The Veteran had a VA chest X-ray in January 2005, specifically to rule out the presence of asbestosis/silicosis.  Comparison to the study in January 2004 showed minimal right apical pleural thickening, a new finding.  This was noted to be an abnormal finding, and computed tomography (CT) study was recommended.

The Veteran had VA CT scan of the chest in February 2005.  The study showed no enlarged adenopathy, but there was calcification in the spleen and in the right lower lobe.  

The Veteran had a VA chest X-ray in July 2005. The minimal right pleural thickening that had been noticed in January 2005 was unchanged.  There was also a new small right parahilar infiltrate and new minimal left basilar subsegmental atelectasis.  Subsequent X-ray two days later showed some improvement in the right parahilar infiltrate; the left bibasilar subsegmental atelectasis was again noted. 

In July 2005 the Veteran was treated at Pikeville Medical Center for chest pain.  He had a chest X-ray at the time that was normal, with clear lung fields.  The Veteran was diagnosed with acute myocardial infarction, coronary artery disease, symptomatic bradycardia, ventricular tachycardia and history of lipidemia; no current pulmonary/respiratory disorder was noted.  During treatment the Veteran admitted a remote history of smoking but reported he had not smoked since age 21.

The Veteran transferred from Pikeville Medical Center to the VA medical center (VAMC) in July 2005 for inpatient care.  During inpatient treatment the Veteran stated to a VA social worker that he believes himself to be disabled due to asbestos exposure, and the social worker stated she would help the Veteran obtain the necessary documentation.

The Veteran had a VA pulmonary function test (PFT) in July 2005 to determine qualification for cardiac surgery.  The interpretation was suboptimal test performance on spirometry, non-specific ventilatory defect on spirometry, no post-bronchodilator response and borderline normal lung volumes.  The Veteran was subsequently cleared for surgery and was transferred from the VAMC to St. Mary's Medical Center for coronary artery bypass graft (CABG) surgery.  

Treatment notes from St. Mary's Medical Center include a history and physical examination on admission showing prior medical history significant for depression, erectile dysfunction, history of sinusitis, gastroesophageal reflux disease, dyslipidemia and hypocholesterolemia; no pulmonary history was recorded.  The Veteran reported having stopped smoking approximately 21 years earlier.  The Veteran denied any chronic cough, hemoptysis or COPD but endorsed exposure to asbestos.  The Veteran underwent CABG at St. Mary's and thereafter received post-operative care at VA on an outpatient basis. 

In his present claim, received in August 2005, the Veteran claimed service connection for "asbestos," which he asserted had been incurred in 1969 and had been treated beginning in 1999. 

A VA chest X-ray in November 2005 showed clear lungs and no active disease.  However, the Veteran was treated at the VA emergency room a few days later for URI and bronchitis, characterized by the clinician as "resolving flu."  

In December 2005 the Veteran submitted a list of his employers since service.  One of those employers was a coal company.  The Veteran did not provide the years in which he worked for those employers.  

The Veteran had a VA general medical compensation and pension (C&P) medical examination in January 2006, performed in support of his claim for nonservice-connected pension.  Relevant to pulmonary symptoms, the Veteran endorsed dyspnea with moderate exertion, wheezing and chest pain; he denied cough.  Clinical examination of the chest was normal, and the examiner noted that chest X-ray in November 2005 showed no active disease.  The Veteran reported being unemployed because he was not released by  his cardiologist to return to work following his myocardial infarction and triple coronary artery bypass.  The examiner did not note any current pulmonary disorder.

The February 2006 rating decision on appeal denied service connection for asbestosis based on a determination that the Veteran had not shown a chronic respiratory disorder for which service connection could be considered.

The Veteran was referred for VA PFT in May 2006; the consult note indicates diagnosis of COPD.  The impression from the PFT was moderate restrictive disease without post-bronchodilator response, normal diffusion capacity.  Of note, COPD was not added to the Veteran's VA active medical problems list.  VA chest X-ray in May 2006 showed an impression of status post CABG and no pleural effusion noted.

In September 2006 an Administrative Law Judge awarded the Veteran disability benefits by the Social Security Administration (SSA) for the following "severe" medical conditions: coronary artery disease; COPD; depression/anxiety; and, generalized osteopenia/degenerative changes in the lumbar spine.  Medical notes associated with the SSA disability file state the Veteran was noted to have COPD based on PFT (FEV1 of 2.54), and an SSA Physical Residual Functional Capacity Assessment lists COPD as the secondary diagnosis; the primary diagnosis was coronary artery disease (CAD) status post CABG.  The SSA determination states that COPD had been shown on VA treatment records, but careful review of the SSA disability file does not include VA or other treatment records showing diagnosis of COPD, nor does the Veteran's VA treatment record show such diagnosis.  The SSA Disability Determination and Transmittal grants disability benefits effective from July 2005 for CAD (primary diagnosis) and chronic pulmonary insufficiency (secondary diagnosis).

The Veteran presented to the VA PCC in September 2006 complaining of daily lung pain; he reported having been identified with asbestosis related to in-service asbestos exposure.  The clinician noted that X-rays and CT scans had shown pleural thickness and that PFT had shown moderate restrictive airway disease.  Current examination showed the lungs to be clear to auscultation but there was some substernal tenderness to deep palpation.  The clinical impression was dyspnea/chest wall pain with history of asbestosis and restrictive airway disease.

In April 2007 the Veteran presented to the VA emergency room complaining of wheezing, chest tightness, shortness of breath and pleuritic anterior chest pain.   Chest X-ray did not show infiltrate; the study showed minimal diffuse interstitial disease but the study was characterized as no acute disease.  The clinical impression was acute bronchitis and bronchospasm.  The Veteran was given a nebulizer treatment in the emergency room.

The Veteran presented to the VA PCC in December 2007 complaining about intermittent shortness of breath.  His chest was clear on examination.  The clinical impression was dyspnea and dystrophic pulmonary calcification.

The AOJ readjudicated the claim in April 2008, based on the evidence that had been added to the record.  As indicated in the Statement of the Case (SOC), the AOJ continued the denial of service connection for asbestosis.  The AOJ stated the Veteran had not provided information regarding his alleged exposure to asbestos in service (the SOC noted the Veteran was shown to have served in the bilges, which is not associated with asbestos) and had not shown an actual diagnosis of asbestosis.  The Veteran had also not provided requested information regarding possible exposure to asbestos or other environmental factors before or after service.   

The Veteran submitted a letter to VA in June 2008 stating he was exposed to asbestos in service aboard the USS Shadwell and the USS Casa Grande while both ships were being prepared for decommissioning (the Board notes at this point that the Veteran's service personnel record includes a letter of commendation to the Veteran for working in "long hours and unplesent [sic] working conditions" associated with inactivation of both ships).  His duties on both ships took him into the pumping room, shaft alley and engine room.  He stripped paint and also removed packing from old pumps.  The Veteran stated he was also exposed to zinc, a carcinogen, during service.  Prior to service the Veteran worked in a concrete plant setting forms and pouring concrete.  After service the Veteran serviced trucks from 1971 to 1972 and worked in gas and oil fields from 1972 to 1973.  From 1973 to 1975 he worked for a company manufacturing ferro-alloy.  In 1976 he worked for a company painting an interstate bridge.  From 1977 to 1979 the Veteran was an underground coal miner.  From 1979 to 1986 the Veteran again worked for a company manufacturing ferro-alloy.  In 1988 to 1992 he worked as a truck driver, and from 1993 to 2005 he worked as a flagman and workman for a road paving company.  In his jobs making ferro-alloy the Veteran had initial physical examinations on which no lung conditions were noted.  

VA chest X-ray in September 2008 showed no calcified pleural plaquing but noted a nodular opacity in the left lower lung zone.
 
The Veteran had a VA respiratory diseases C&P examination in September 2008, performed by a physician who reviewed the claims file.  The examiner noted the Veteran's service history in detail; he also noted the Veteran's post-service history and observed that the Veteran would have been exposed to asbestos while working as a truck driver and was exposed to dust while working as a flagman.  The Veteran reported having been exposed in service to asbestos and having had a cough since service; he also reported history of bronchitis-like symptoms, dyspnea on exertion (DOE) and fatigue.  The Veteran reported having smoked between the ages of 16 and 21.  The examiner performed a clinical examination of the Veteran and noted observations in detail.  The examiner stated that high-resolution CT of the thorax is the "gold standard" for showing asbestos-related changes and referred the Veteran for such testing.
The Veteran had a VA high-resolution chest CT in October 2008, as directed by the VA examiner.  Relevant to the lungs, when compared to previous study in February 2005 the current study showed increased bibasilar markings predominantly anteriorly in the might middle lobe and lingula and medially within the left lower lobe that had progressed.  There were no current pleural plaques, calcifications or effusions identified.  The Veteran also had a VA PFT in October 2008 that showed non-specific ventilatory defect on spirometry with no post-bronchodilator response, normal lung values and minimal reduction in diffusing capacity.  

Following performance of the CT scan cited above, the VA examiner issued an opinion stating the Veteran does not have evidence of asbestosis; in that regard, he did not have the pleural plaquing or interstitial lung disease to support such diagnosis.  The Veteran's pleural thickening is not pleural plaque, and is probably secondary to his open-heart surgery since pleural effusion and pleural thickening are frequently seen after such surgery.  The mildly increased parenchymal markings are not characteristic of the pattern of asbestosis.

The examiner stated that while there is no absolute confirmation that the Veteran was exposed to asbestos in service, it is reasonable that his service as a seaman for a period may have involved exposure to asbestos.  The "seaman apprentice" period is a period in which various duties are performed until the seaman is actually trained for a specific rating, such as Gunner's Mate, Boatswain, Storekeeper, etc.  The Veteran's possible exposure to asbestos in service would have been for a very limited time, whereas after service the Veteran had considerable pulmonary dust and chemical exposure.

The Veteran testified before the RO's DRO in February 2009 that while working aboard the Shadwell and Casa Grande he performed duties that would normally be associated with a Fireman's rating, including cleaning and blowing out the pipes.  The Veteran testified that he contracted bronchitis during service that had persisted until the present, but he did not actually seek treatment until 2005; he was told at the time by a physician that his respiratory problems were due to asbestos, but the physician did not make that statement in writing as the Veteran asked.  None of the Veteran's physicians had told him that his lung problems are related to service.
The Veteran presented to the VA PCC in June 2009 complaining of chronic chest heaviness and shortness of breath.  The Veteran's lungs were clear on examination, and no clinical impression of lung disease was entered.  

The Veteran testified before the Board in June 2010 that his job in the Navy involved chipping paint from the ship's hull and repainting with red lead paint.  There was no protective equipment provided other than inadequate paper masks.  While in service the Veteran contracted bronchitis from the dust; he was also treated for zinc poisoning.  The Veteran did not mention any lung or breathing problems during his separation examination because he was just ready to get out.  He was not treated for lung problems thereafter until 2005; a VA physician told him at the time that he had pleural thickening due to asbestos but the physician later retracted his statement.  No other physician has diagnosed asbestosis.

The Veteran had a VA chest X-ray in October 2010 that showed no acute cardiopulmonary process; mild inferolateral pleural thickening on the left was unchanged since the previous study in November 2008.

In December 2010 the Board remanded the case to the AOJ in order to afford the Veteran a new VA examination and opinion.  The requested respiratory C&P examination was performed in January 2011 by a physician who reviewed the claims file.  The Veteran complained of daily wheezing, dyspnea and non-anginal chest pain.  The examiner performed a clinical examination and noted observations in detail.  PFT in conjunction with the examination showed non-specific ventilatory defect on spirometry with no post-bronchodilator response, normal lung volumes and minimal reduction in diffusing capacity (similar to the PFT in October 2008).  The examiner stated that the Veteran had normal pulmonary function, with no evidence of COPD or other diagnosed lung disorder.  As regards diagnosis, the examiner stated that CT of the chest in October 2008 and repeated PFTs had shown normal lung function and no evidence of COPD or any asbestos-related lung disease.  

The Veteran presented to the VA PCC in March 2012 complaining of occasional shortness of breath.  The chest was clear on examination.  The clinical impression was possible COPD, as well as dystrophic pulmonary calcification.

The Veteran had a chest X-ray at Holzer Clinic in May 2012.  The referral cited history of asthma; the study showed changes of COPD.  

The Veteran had a PFT at Holzer Clinic in December 2012 in which post-test bronchodilator could not be completed due to mechanical failure, but the pulmonary function diagnosis was moderate obstructive airway disease with minimal diffusion defect.  The clinician also noted that although there is airway obstruction and diffusion defect suggestive of emphysema, the absence of overinflation in inconsistent with such diagnosis.

The Veteran presented to the VA emergency room in May 2012 for cough.  Clinical examination was essentially normal (no cough and no shortness of breath).  He was treated with a nebulizer; the clinical impression was acute bronchitis and gastroenteritis.

The Veteran presented to the VA PCC in April 2013 complaining of cough.  The chest was clear on examination.  The clinical impression was bronchitis.

VA chest X-ray in April 2013 showed nonspecific interstitial changes.  

In September 2013 the Board remanded the case to the AOJ in order to afford the Veteran a new VA examination and opinion.  The requested respiratory C&P examination was performed in October 2013 by a physician who reviewed the claims file.  The examiner noted the Veteran to have been diagnosed with asthma in 2005 and with non-specific ventilatory defect (bronchospasm) in 2011.  The Veteran asserted he had been previously diagnosed with asbestosis; when the examiner told the Veteran that the high-resolution CT scan in 2008 did not reveal asbestosis the Veteran insisted he had not had a CT scan in 2008 and insisted he be given another CT scan.  The examiner noted the Veteran's chest X-rays and PFTs were not suggestive of COPD but the Veteran was currently using an inhaler for symptoms of bronchospasm.  The Veteran was administered another VA high-resolution chest CT in November 2013 in conjunction with the VA examination, which showed no evidence of asbestosis and no pleural plaque, calcification or effusion; the CT did show mild interstitial lung disease in the right middle lobe and lingula, fibrotic scarring in the left lower lobe and calcific remnants of old granulomatous disease.

The examiner issued an opinion in November 2013 stating the Veteran has asthma; he does not have asbestosis, as demonstrated on two VA high-resolution chest CTs (2008 and 2013); such CTs are the definitive test for the detection of asbestosis.  The Veteran has a nonspecific ventilatory defect that causes bronchospasm but this is not enough to diagnose COPD.  The examiner noted the average person has 3-5 upper respiratory events per year, and that the Veteran's incidences of chest congestion and upper respiratory complaint in service are accordingly not unusual.  While the Veteran was exposed to zinc in service, with associated nausea and vomiting, this resolved in a few days, and zinc exposure does not cause respiratory problems.  The Veteran reports having developed wheezing in 2005 (34 years after separation from service) and has been on bronchodilators since 2007-2008; there is no nexus of a continuation of any respiratory problems since service.  Also, the Veteran's post-service occupational history indicates potential for exposure to airborne pollution.  The examiner stated that the Veteran does not have any respiratory diagnosis on his VA active problems list; if a specific current diagnosis is needed it would probably be "pulmonary restrictive defect, bronchospasm not responsive to bronchodilators, etiology unknown."  The etiology of the Veteran's lung condition is not well-defined but has more to do with his employment history as a mechanic, an oil field roustabout, a coal miner and a worker in a ferrous oxide plant involving handling of metallic powders.  The examiner characterized as "scientific nonsense" the idea that an upper respiratory infection in service would be the etiology of any lung pathology 40 years later.  

On review of the evidence above, the Board finds at the outset that the Veteran's military occupational specialty may have exposed him to asbestos.  However, he does not have asbestosis, as documented by the November 2013 VA medical opinion.  Further, the VA examiner in December 2010 stated the Veteran does not have any other respiratory disease related to asbestos exposure.  These medical opinions are not contradicted by any other medical opinion of record; in that regard, the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Veteran insists that a VA medical provider informed him in 2005 that his lung problems are related to asbestos; while the Veteran is arguably competent to repeat what was said to him, there is no indication as to the professional qualifications of that provider or of the information available to said provider on which the statement was based.  The Board places higher probative value on the opinions of the VA examiners, both of whom were fully informed of the factual background and provided fully-articulated opinions supported by reasoned analyses.  See Nieves-Rodriguez, 22 Vet. App. 295, 303-304 (discussing the factors to be considered in assessing probative value of a medical opinion).  

The Board's now vacated January 2016 decision found that the Veteran was not shown to have current COPD; the Joint Motion for Remand faulted the Board for not considering that COPD was documented in SSA records and citing McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) for the proposition that service connection may be granted for a disability that is present during the course of an appeal even if it resolves prior to adjudication of the claim.  The Board notes in response that COPD is also documented in the May 2012 chest X-ray by Holzer Clinic, but there is no evidence whatsoever of COPD in service and no medical opinion whatsoever relating diagnosed COPD to service.  In that regard, the opinion of the VA medical examiner in November 2013 effectively demonstrates that the Veteran does not have a current respiratory disorder, however diagnosed, that is etiologically related to service.  Accordingly, the presence of COPD after service (as well as asthma and bronchitis, which are also shown to have occurred intermittently since separation from service) does not demonstrate entitlement to service connection, absent medical opinion supporting nexus.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence cited above the Board has carefully considered the lay evidence offered by the Veteran in the form of his testimony, his correspondence to VA and his statements to various medical providers and examiners.

The Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  To the extent that the Veteran offers testimony in regard to the onset and severity of his symptoms, he is deemed to be competent.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran asserts on appeal that he has had respiratory problems since service, but his is inconsistent with his separation examination showing normal lungs on discharge from service.  Further, evidence of continuity of symptoms is only for consideration in regard to disorders recognized as "chronic" under 38 C.F.R. § 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, while the Veteran's account of continuous symptoms since service is probative, it is not a sufficient basis for granting service connection in the absence of supporting medical opinion.  

To the extent that the Veteran offers lay testimony to show his personal opinion that he has a respiratory disorder that is due to asbestos exposure in service, or otherwise related to service, the etiology of a respiratory disease is a complex medical question that is not within the Veteran's competence as a layperson, particularly since he had post-service environmental exposures as documented by the VA examiner.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As noted above, the competent and uncontroverted medical opinion of record shows the Veteran does not have a respiratory disorder that is related to service.

In sum, based on the evidence and analysis above the Board finds the Veteran does not have a respiratory disorder that is incurred in or otherwise related to service, to include reported asbestos exposure in service.  Accordingly, the claim must be denied.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The preponderance of the evidence in this case is against the claim.  The benefit-of-the-doubt rule accordingly does not apply.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a respiratory disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


